                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                             NO. 5:04-CR-00371-FL-2



UNITED STATES OF AMERICA               )
                                       )
             v.                        )      ORDER TO SEAL
                                       )
CURTIS BURSTON, JR.                    )


             Upon motion of the United States, it is hereby ORDERED Docket Entry

Number 311 be sealed until such time as requested to be unsealed by the United

States Attorney.

      It is FURTHER ORDERED that the Clerk provide a filed copy of the Motion

and a signed copy of the Order to the United States Attorney’s Office.

      IT IS SO ORDERED, this the 16th day of September, 2019.




                                             ___________________________________
                                             LOUISE W.FLANAGAN
                                             UNITED STATES DISTRICT JUDGE
